                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                             BILLINGS DIVISION


MICHAEL F. LAFORGE,                          Case No. CV-17-48-BLG-BMM

                     Plaintiff,              JUDGMENT IN A CIVIL CASE

  vs.

JANICE GETS DOWN, NATASHA S.
  MORTON, LEROY NOT AFRAID,
  SHEILA WILKENSON NOT
  AFRAID,

                     Defendant.



 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED that Plaintiff Michael F. LaForge’s
 claims against Defendant Janice Gets Down are DISMISSED WITH PREJUDICE
 as entered in the Court’s Order E.C.F. 41 filed on July 2, 2019.

        Dated this 2nd day of July, 2019.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ E.Hamnes
                                  E.Hamnes, Deputy Clerk
